El Juez Asooiado Señor Wole,
emitió la opinión del tribunal.
Aunque un miembro de la abogacía no esté encargado de seguir adelante una acción, puede representar al cliente presentando y jurando un memorándum de costas. [2] Las costas, incluyendo honorarios de abogado, corresponden realmente al cliente y cualquier abogado puede actuar como agente para determinar las costas. Cualquier abogado puede hacer que un compañero intervenga en el caso, como se hizo aquí, y la relación de abogado y cliente existe aun en cuanto al abogado substituido.
En este caso la apelada no se basaba en este principio, pero el memorándum fué enmendado substituyéndose el juramento del cliente. Convenimos con la corte en que tal enmienda podría hacerse mmc pro tuno. Fajardo Sugar Co. v. Torres, 28 D. P. R. 63. El memorándum, por tanto, no fué archivado demasiado tarde. No podemos estar conformes en que el memorándum fué nunca nulo e inexistente y sostenemos hasta que estemos convencidos de lo contrario que un memorándum no jurado puede ser enmendado dentro *78de la discreción de la corte para permitir que se haga el juramento.

Debe confirmarse la sentencia apelada.